Citation Nr: 9903573	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1994.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, dated in May 1995.  That decision denied, in 
pertinent part, the veteran's claims of entitlement to 
service connection for chronic right knee pain.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

There is no competent evidence of a current right knee 
condition.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that:
A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495.

Evidence

Review of the veteran's service medical records reveals a 
notation of stiffness and soreness in the right knee in July 
1991 on an Officer Physical Examination Questionnaire.  The 
veteran noted frequently painful joints.  He noted that he 
had stiffness and soreness after walking up stairs, sitting 
in an air-conditioned office, or strenuous use of his legs.  
He reported that he had twisted his knee approximately one 
year earlier when he had first experienced the symptoms.

The only treatment record noting any complaint, treatment, or 
diagnosis in the veteran's right knee is dated in February 
1994, shortly before his discharge from service in September 
1994.  The veteran complained of right knee pain for 
approximately two months localized to the insertion of the 
quadriceps muscles.  The pain was aggravated with stair 
climbing and flexion/extension movements.  The pain was 
relieved by rest.  There was no prior history of trauma to 
the knee.  Some history of instability was noted.  There was 
no history of locking or swelling.  The physician noted pain 
at the medial border of the patella, noting possible synovial 
impingement.  The examiner also noted crepitus with range of 
motion.  The assessment was right "RPPS," the Board assumes 
this to mean retropatellar pain syndrome, and right synovial 
impingement syndrome.

On the veteran's separation physical examination, dated in 
May 1994, there is no notation of complaint, treatment, or 
findings relevant to a right knee disorder.  The veteran did 
check the "Don't Know" column on his Report of Medical 
History for a "'Trick' or locked knee."

The veteran was examined by VA in November 1994, almost three 
months after his separation from service.  He noted that in 
1991 he had begun to get pain in his right knee on going up 
and down ship's ladders.  He reported recurring pain since 
that time, particularly going up and down ladders.  Since he 
had been out of the service and "not doing that...much," he 
had "not had much trouble with it at all any more."  He 
noted that if he had to walk long distances or stand for long 
periods of time, he did have some occasional pain.  The 
diagnosis was probable internal derangement, right knee, 
currently asymptomatic.

The veteran submitted a statement in June 1995.  He reported 
that a corpsman had told him that the ligaments holding his 
kneecap in place had become inelastic and were not holding 
his kneecap in position as he walked.  This caused the 
kneecap to rub against the cartilage in the knee, thereby 
causing the pain.  He reported that he was told the cause of 
all this was running.  The veteran reported that he thought 
the VA examination had been inadequate.  He reported that he 
still felt pain whenever he walked, mowed the lawn, climbed a 
flight of stairs, or even when driving a car.

In August 1995, the veteran submitted another statement 
outlining his contentions.  He reported that he did not 
experience pain in his right knee continuously, day in and 
day out.  Rather, he experienced the pain five to six times 
per week while doing ordinary things such as walking, 
driving, climbing stairs, or even just sitting.  He thought 
this pain was enough to support his contention that something 
was wrong with his right knee.  The veteran reported first 
experiencing the pain in 1991.  He reported it at his five 
year physical examination, but the Medical Officer ignored 
it.

The veteran further reported that he continued to feel pain 
in the knee.  The pain was exacerbated upon his transfer to 
the USS Abraham Lincoln.  He finally complained about the 
knee pain, and a petty officer diagnosed the problem.  He 
reported receiving a waiver from participation in physical 
fitness testing.  After retirement and the cessation of 
climbing ship's ladders, the pain subsided from everyday to 
frequent.  He noted that the pain had not gone away, and 
prevented him from getting exercise, which aggravated his 
service-connected hypertension.

The veteran again noted gross insufficiencies in the VA 
examination of November 1994.

The veteran was afforded another VA examination in July 1998.  
He noted no specific injury to the right knee.  The veteran 
reported that in the course of his service, he developed 
discomfort in the right knee.  This was associated with going 
up and down ladders and preparation for physical fitness 
tests.  At that time, the veteran still had some discomfort 
in his knee.  It was not described as a severe pain, but was 
described as a constant, more or less, discomfort.  His pain 
was aggravated by walking, turning, twisting, stooping, 
squatting, etc.

In association with what was noted by the examiner to be 
"rather vague nonspecific discomfort in the knee," the 
veteran would experience an occasional snap or possibly even 
a "grinding" sensation.  The veteran also stated that after 
sitting for an extended period of time and then rising, he 
would experience some "numbness" from the posterior aspect 
of the right hip down the posterior aspect of the right lower 
extremity to the calf.  In addition, carrying weight in 
excess of 50 pounds could also aggravate the discomfort in 
his right knee area.  

Examination of the veteran's knee was described as not 
remarkable.  The entire examination was noted to be well 
within normal findings.  The veteran stood erect with no 
evidence of deformity of the right knee.  There was no 
swelling, redness, effusion, temperature increase, etc.  With 
active and passive range of motion of the knee, there was no 
indication of intra-articular or subpatellar crepitation 
detected.  There was no indication of ligamentous (collateral 
or cruciate) laxity.  The veteran had range of motion in both 
knees from zero to 145 degrees.  Measurements of both 
extremities were equal.  Deep tendon reflexes were 
symmetrical and brisk.

Examination of the right knee suggested only minor hyper-
mobility of the patellae and there was no indication of any 
"subluxability" or dislocation capability of the patellae.  
His patellae were quite stable and tracked normally.

The examiner noted in his diagnosis that examination of the 
veteran's right knee failed to reveal any objective 
irregularities.  There was no indication of any clinical 
dysfunction of the knee, and the examiner could find no 
impairment of any clinical function.  There was no indication 
of weakness, pain, fatigue, instability, etc.  The examiner 
concluded that the veteran did not appear to be impaired in 
any way with regard to the condition of the right knee.

The examiner noted the RO's request for an opinion as to 
whether it was as likely as not that the veteran's right knee 
condition at the time of the November 1994 examination was 
related to service.  The examiner further noted that in view 
of the fact that there was no significant clinical 
abnormalities found, it would appear that the condition of 
the veteran's right knee at the time of his examination of 
November 1994 was not related to any effect of his military 
service.  The examiner continued that if one were to 
attribute the veteran's symptoms to his military service, the 
possibility of the diagnosis of chronic nonspecific 
ligamentous strain/tendinitis of the knee might be 
considered.  But, there were no significant abnormal 
objective findings currently.

An X-ray examination of the right knee conducted in 
conjunction with the VA examination was interpreted as 
demonstrating no pathology.

Analysis

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The requirement of a 
current disability means one that exists on or after the time 
of the veteran's claim.  Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998).

Review of the medical evidence shows that the veteran did 
complain of pain on two occasions during service.  Medical 
records indicate a diagnosis of retropatellar pain syndrome, 
and right synovial impingement syndrome.  The veteran does 
not have a current diagnosis of any disorder of the right 
knee.  The veteran has submitted his own statements as to 
what the in-service medical providers told him was wrong with 
his knee; however, the treatment records that are part of the 
claims folder, do not show such specificity diagnoses.  The 
veteran is not competent to testify as such medical hearsay.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Even if such 
evidence were of record, it could not serve to show a current 
disorder in the right knee.

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober,  10 Vet. App. 488, 493 (1997).  While the veteran is 
competent to submit evidence that he has had pain in his knee 
since service, he is not competent to diagnosis such symptoms 
as a current disorder, nor to connect that symptom with any 
particular disorder or cause.  In order to find a current 
disorder connected to an incident in service, the VA must be 
presented with competent medical evidence that establishes 
the present existence of a disease or disorder and makes such 
an etiological connection to it. See Epps, 126 F.3d at 1468; 
Grottveit, 5 Vet. App. at 93.

There have been conjectural diagnoses of "probable internal 
derangement of the right knee" and the most recent VA 
examiner's note that if one were to attribute the veteran's 
symptoms to his military service, the "possibility of the 
diagnosis of chronic nonspecific ligamentous 
strain/tendinitis of the knee might be considered."  The 
diagnosis of probable internal derangement, could not have 
been based on findings of a current disability, inasmuch as 
the examiner found no abnormality on examination, and noted 
the knee to be asymptomatic.  The current examiner was 
careful to qualify his conjectural diagnosis as just that.  
If one were to find current symptoms, the possibility might 
be considered.  The examiner did not find current symptoms.  
The Board finds that these conjectural diagnoses do not rise 
to the level required of a diagnosis of a current disorder.

The veteran's claim for service connection for a right knee 
condition is not well grounded.  The benefits sought on 
appeal are accordingly denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

VA's obligation to inform a claimant of the evidence 
necessary to render a claim well grounded depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  38 U.S.C.A. § 5103(a) 
(West 1991); See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, the VA is 
not on notice of any known and existing evidence that would 
make the service connection claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claim well grounded.



ORDER

The veteran's claim of entitlement to service connection for 
a right knee condition is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

